UHlGlNAL “'“

UNITED STATES DISTRlCT COURT
EASTERN DISTRICT OF NEW YORK
__________________________________________________ X

INRE:CHANA TAUB lZ-cv-525 WFK E © [E H W E ®

R DCI l]l\ 2018
ll-'>l=zojsr£ oFFlcE

1) Today is the first day AFTER the Holiday of Sukkot. David Bellon was married to a Jewish
woman so he knows that on our Holidays we are not allowed to do anything other than Walk to
synagogue and pray and cook and have meals We cannot drive or ride the bus or train or use the
phone or Write. Theret`ore, he demands that l answer papers exactly during this Holiday, which
is impossible for a religious person to do.

 

 
 

_________________________________________________ X

 

 

 

REPLY TO MOTION FOR ATTORNEY’S FEES

 

 

OCtober 3, 2018

 

2) David Bellon Never represented me in District Court. He never filed or wrote any papers for
me, so how can he demand legal fees? And he is asking Honorable Judge to be his bookkeeper.

3) District Court is not the right venue to demand legal fees. It is only for appealing Bankruptcy
Orders. And this case was closed in 2015..

4) David Bellon filed papers in Bankruptcy Court, nine years after he had time to tile, even
though he got paid every time he came to court and I did not owe him anything; and he was
DENIED.

5) David Bellon filed papers in Supreme Court, seven years after the case was closed, even
though he did not represent me there and also did not ever file or write any papers for me; and he
was DENIED.

Enclosed are the two DENIALS .

l am respectfully requesting for This Court to Deny David Bellon his motion in its entirety, With
sanctions and with prejudice .

Sincerely,

%»Q,,-.O-\QM»Q~
ana Taub '

Enc. (Two Denials) l

